        Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ELIZABETH DAVIS,                          )
                                          )
       Plaintiff,                         )
                                          )
                                          )
v.                                        )       Case No. CIV-19-00561-PRW
                                          )
                                          )
MERCY REHABILITATION                      )
HOSPITAL,                                 )
                                          )
       Defendant.                         )

                                         ORDER

       Before the Court is Defendant’s Motion for Summary Judgment (Dkt. 28). Plaintiff

has responded in opposition (Dkt. 34), and Defendant replied (Dkt. 36). For the reasons

stated below, the motion is DENIED.

                                       Background

       Plaintiff, Elizabeth Davis, is a former employee of Defendant, Mercy Rehabilitation

Hospital, and asserts claims arising out of the termination of her employment. She was

hired by Defendant on July 16, 2018 as a licensed practical nurse for the day shift. Because

Defendant is a hospital operated in partnership with Kindred Healthcare, Plaintiff worked

for and alongside both Mercy employees and Kindred employees during her employment.

       In orientation and training, Plaintiff alleges that she was subjected to sexual

harassment by a Kindred employee, David Miller, who was Plaintiff’s supervisor at the

time. Plaintiff filed a complaint with human resources but contends that no corrective

actions were ever taken.

                                              1
        Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 2 of 13




       Plaintiff claims that not long after, on or about August 27, 2018, Defendant’s Chief

Operations Officer (“COO”) told her that she was not a good fit for the day shift. The COO

and nurse manager then changed Plaintiff to the night shift. The next day, Plaintiff emailed

the Defendant’s Chief Executive Officer (“CEO”), expressing concern that she was being

harassed and discriminated against by her supervisors.

       Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on October 16, 2018. The next day, Plaintiff received a written

warning for complaints from patients made a month prior, on September 25 and 27, 2018.

On November 27, 2018, a nurse submitted a written complaint about Plaintiff raising

thirteen performance issues. Subsequently, Plaintiff was placed on administrative leave.

She was ultimately terminated the first week of December 2018.

       Plaintiff was issued a right to sue letter by the EEOC on February 19, 2019 and

initiated this action shortly thereafter. She alleges that her termination was the result of

unlawful retaliation by Defendant in violation of Title VII for her participation in the sexual

harassment investigation involving her supervisor. On August 7, 2020, Defendant filed a

Motion for Summary Judgment (Dkt. 28), alleging the undisputed material facts entitle it

to judgment as a matter of law. Plaintiff disagrees.

                                    Standard of Review

       Fed. R. Civ. P. 56(a) provides that “[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” In deciding whether summary judgment is proper,

the court does not weigh the evidence and determine the truth of the matter asserted, but
                                              2
          Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 3 of 13




determines only whether there is a genuine dispute for trial before the fact-finder. 1 The

movant bears the initial burden of demonstrating the absence of a genuine, material dispute

and an entitlement to judgment. 2 A fact is “material” if, under the substantive law, it is

essential to the proper disposition of the claim. 3 A dispute is “genuine” if there is sufficient

evidence on each side so that a rational trier of fact could resolve the issue either way. 4

          If the movant carries the initial burden, the nonmovant must then assert that a

material fact is genuinely in dispute and must support the assertion by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials”; by “showing that

the materials cited [in the movant’s motion] do not establish the absence . . . of a genuine

dispute”; or by “showing . . . that an adverse party [i.e., the movant] cannot produce

admissible evidence to support the fact.” 5 The nonmovant does not meet its burden by

“simply show[ing] there is some metaphysical doubt as to the material facts,” 6 or by



1
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Birch v. Polaris
Indus., Inc., 812 F.3d 1238, 1251 (10th Cir. 2015).
2
    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
3
 Anderson, 477 U.S. at 248; Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir.
1998).
4
    Id.
5
 Fed. R. Civ. P. 56(c)(1); see also Celotex Corp., 477 U.S. 317; Beard v. Banks, 548 U.S.
521, 529 (2006).
6
  Neustrom v. Union Pac. R.R. Co., 156 F.3d 1057, 1066 (10th Cir. 1998) (alteration in
original) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986); Ulissey v. Shvartsman, 61 F.3d 805, 808 (10th Cir. 1995)).

                                               3
            Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 4 of 13




theorizing a “plausible scenario” in support of its claims. 7 “Rather, ‘the relevant inquiry is

whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.’” 8 If there is a

genuine dispute as to some material fact, the district court must consider the evidence and

all reasonable inferences from the evidence in the light most favorable to the nonmoving

party. 9

           Furthermore, the Supreme Court explains:

           [T]he plain language of Rule 56(c) mandates the entry of summary judgment,
           after adequate time for discovery and upon motion, against a party who fails
           to make a showing sufficient to establish the existence of an element essential
           to that party’s case, and on which that party will bear the burden of proof at
           trial. In such a situation, there can be ‘no genuine issue as to any material
           fact,’ since a complete failure of proof concerning an essential element of the
           nonmoving party’s case necessarily renders all other facts immaterial. The
           moving party is ‘entitled to a judgment as a matter of law’ because the
           nonmoving party has failed to make a sufficient showing on an essential
           element of her case with respect to which she has the burden of proof. 10




7
    Scott v. Harris, 550 U.S. 372, 380 (2007).
8
 Neustrom, 156 F.3d at 1066 (quoting Anderson, 477 U.S. at 251–52; Bingaman v. Kan.
City Power & Light Co., 1 F.3d 976, 980 (10th Cir. 1993)).
9
 Scott, 550 U.S. at 380; Matsushita Elec. Indus. Co., 475 U.S. at 587; Sylvia v. Wisler, 875
F.3d 1307, 1328 (10th Cir. 2017).
10
   Celotex Corp., 477 U.S. at 322–23; see Braxton v. Nortek Air Sols., LLC, 769 F. App’x
600, 603 (10th Cir. 2019) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th
Cir. 1998)) (“[I]f the movant will not bear the burden of persuasion at trial, it can meet this
initial burden ‘simply by pointing out to the court a lack of evidence for the nonmovant on
an essential element of the nonmovant’s claim.’ It ‘need not negate the nonmovant’s
claim.’”).

                                                 4
          Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 5 of 13




                                          Discussion

         Defendant seeks summary judgment in its favor on Plaintiff’s Title VII claim of

retaliation for two reasons. First, Defendant argues that Plaintiff has failed to establish her

prima facie case. Second, Defendant argues that the undisputed facts demonstrate that it

presented a legitimate, non-retaliatory reason for terminating Plaintiff, and that Plaintiff

adduces no evidence suggesting Defendant’s proffered reason is pretextual.

         However, as to her prima facie case for retaliation, Plaintiff has presented evidence

sufficient to survive summary judgment. And although Defendant sufficiently articulates a

legitimate reason for terminating Plaintiff, the Court finds that she has established a

genuine issue of material fact as to pretext and therefore denies summary judgment for the

reasons set forth more fully below.

         Title VII makes it “an unlawful employment practice for an employer to

discriminate against any of [its] employees . . . because [s]he has opposed any practice

made an unlawful employment practice by this subchapter, or because [s]he has made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing under this subchapter.” 11 Because there is no direct evidence of retaliation, the

McDonnell Douglas burden-shifting framework applies. 12 That framework requires

Plaintiff to first establish a prima facie case of retaliation. To do so, Plaintiff must show

that (1) she engaged in protected activity under Title VII, (2) Defendant took an adverse



11
     42 U.S.C. § 2000e—3(a).
12
     Stover v. Martinez, 382 F.3d 1064, 1070 (10th Cir. 2004).

                                               5
            Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 6 of 13




employment action against her, 13 and (3) a causal connection exists between the protected

activity and the adverse action. 14 Should Plaintiff establish a prima facie case for

retaliation, the burden then shifts to Defendant to “articulate a legitimate,

nondiscriminatory reason for the adverse employment action.” 15 If Defendant articulates a

legitimate reason for the action, the burden shifts back to Plaintiff, who must demonstrate

that Defendant’s asserted reasons are pretextual. 16

           Here, Plaintiff has established the first element of her case as she engaged in

protected activity on October 16, 2018, upon filing a charge with the EEOC. Next, Plaintiff

indicates that she was terminated a month and a half later in December 2018. This

allegation plausibly establishes the second element, as “any reasonable employee would

have found termination materially adverse.” 17

           Plaintiff likewise sets forth evidence sufficient to survive summary judgment on the

causation prong of her prima facie case. To establish causation, a plaintiff must come

forward with evidence that justifies an inference of retaliatory motive, “such as protected




13
   See Braxton, 769 F. App’x at 605–06 (“For a retaliation claim under Title VII, an adverse
employment action is something that would have ‘dissuaded a reasonable worker from
making or supporting a charge of discrimination.’”) (quoting Burlington N. & Santa Fe Ry.
v. White, 548 U.S. 53, 68 (2006)).
14
     Stover, 382 F.3d at 1071.
15
     Meiners v. Univ. of Kan., 359 F.3d 1222, 1229 (10th Cir. 2004).
16
     Id.
17
     Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1171 (10th Cir. 2006)

                                                6
          Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 7 of 13




conduct closely followed by adverse action.” 18 Lacking evidence of a “very close”

temporal connection between the employee’s protected conduct and adverse action, a

plaintiff must present additional evidence to establish causation. 19

         In this case, the evidence shows that Plaintiff’s employment was terminated

approximately one and a half months after she filed an EEOC charge and that Defendant

was aware of the charge when Plaintiff was terminated. 20 Defendant contends that the gap

between the protected activity and the retaliatory conduct is too long to imply a causal link.

The Tenth Circuit, however, has found that periods of one and one-half months may, by

itself, establish causation. 21 And given the low burden of establishing causation for


18
     Proctor v. U.P.S., 502 F.3d 1200, 1208 (10th Cir. 2007).
19
  See Anderson v. Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999); see also
Piercy v. Maketa, 480 F.3d 1192, 1198–99 (10th Cir. 2007).
20
  It is undisputed that Defendant was aware of Plaintiff’s October 16, 2021 EEOC charge
by at least November 5th, 2021—one month before Plaintiff’s termination. See Def.
Mercy’s Reply to Pl. Elizabeth Davis’ Resp. in Opp’n to Def. Mercy’s Mot. for Summ. J.
& Br. in Supp. (Dkt. 36) at 9. To the extent Defendant challenges knowledge before that
point, Plaintiff presents sufficient evidence to create a dispute of material fact on this point,
which therefore supports a defeat of summary judgment. For instance, Defendant’s nurse
manager and COO, key individuals involved in Plaintiff’s alleged mistreatment, were
identified by name in the EEOC charges, which also detail Plaintiff’s alleged
discrimination prior to being fired in December 2018. Further, Plaintiff alleges that Mercy
knew Plaintiff was considering filing an EEOC complaint as early as August 2018. See Pl.
Elizabeth Davis’ Resp. in Opp’n to Def. Mercy’s Mot. for Summ. J. with Br. in Supp.
(Dkt. 34) at 13; Pl. Elizabeth Davis’ Dep. Tr. (Dkt. 34, Ex. 2) at 64:3-5. She informed
Defendant’s CEO of the same via email on August 29, 2019. See Pl. Elizabeth Davis’
Employee File (Dkt. 34, Ex. 1) at 6.
21
  Foster v. Mountain Coal Co., LLC, 830 F.3d 1178, 1191 (10th Cir. 2016) (one and one-
half month period between engagement in protected activity and adverse employment
action may establish causation for ADA retaliation claim) (quoting Anderson v. Coors
Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999)); O'Neal v. Ferguson Constr. Co., 237
                                               7
          Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 8 of 13




purposes of proving a prima facie case, 22 the close temporal proximity alone may be

sufficient. 23 Moreover, the day after filing the charge, Plaintiff received a written warning

for complaints from patients that occurred a month prior, on September 25th and 27th,

2018, and was placed on administrative leave. This evidence, together with the timing of

Plaintiff’s termination, plausibly establishes that a causal connection exists.

         The burden accordingly shifts to Defendant to demonstrate a legitimate,

nonretaliatory reason for its termination decision. Defendant asserts that it fired Plaintiff

due to patient safety concerns and poor job performance and failure to maintain adequate

job-related skills—a legitimate, nonretaliatory reason for terminating Plaintiff’s

employment. 24 Defendant has thus satisfied its burden in this respect.

         The burden thus shifts back to Plaintiff. In order to prevail on her retaliation claim,

Plaintiff must proceed to show that there is a genuine dispute of material fact as to whether

the Defendant’s proffered reasons for terminating her are “pretextual—i.e. unworthy of




F.3d 1248, 1253 (10th Cir. 2001) (noting that a one-and-a-half month time period between
the protected activity and the adverse action may be enough to establish causation on
retaliation claims, but that a period of three months, without additional evidence, has been
found insufficient to do so).
22
     Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136, 1146 (10th Cir. 2008).
23
   Bragg v. Off. of the Dist. Atty., Thirteenth Jud. Dist., 704 F. Supp. 2d 1032, 1052–53
(D. Colo. 2009) (declining to grant summary judgment where retaliatory conduct came
less than two months after the plaintiff filed her complaint).
24
  See Metzler, 464 F.3d at 1172 (stating that poor job performance is a legitimate,
nonretaliatory reason for termination).

                                                8
          Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 9 of 13




belief.” 25 The pretext inquiry “is not whether [the employer’s] proffered reasons were wise,

fair or correct, but whether [it] honestly believed those reasons and acted in good faith upon

those beliefs.” 26 “Pretext can be shown by such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate

reasons for its action that a reasonable factfinder could rationally find them unworthy of

credence.” 27

         To establish pretext, Plaintiff primarily relies on four pieces of circumstantial

evidence: (1) the “very close” temporal proximity between her October 16, 2018 complaint

to the EEOC office and her termination a month and half later; (2) the differences between

the sexual harassment investigation of her supervisor and the investigation of complaints

lodged at Plaintiff; (3) the timing and severity of the corrective actions to which Plaintiff

was subjected; and (4) the alleged bias of Defendant’s COO against Plaintiff.

         Viewing all the facts and inferences in the light most favorable to Plaintiff, the Court

finds that a genuine issue of material fact remains as to whether Defendant’s proffered

reasons for terminating Plaintiff are pretextual. This, however, is a close call. While some

of the facts cited by Plaintiff would not lead a reasonable jury to infer pretext, others do,

and there are enough to create a triable issue of fact for the jury.




25
     Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997).
26
     Rivera v. City & Cty. of Denver, 365 F.3d 912, 924–25 (10th Cir. 2004).
27
     Morgan, 108 F.3d at 1323 (citations omitted).

                                                9
        Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 10 of 13




        Indeed, some of Plaintiff’s proffered evidence of pretext fails to establish any

indication that Defendant’s motivation for her termination was anything other than safety

and performance related. For instance, Plaintiff attempts to show pretext with evidence that

she was treated differently from another employee, David Miller, her former supervisor.

Specifically, Plaintiff notes that unlike her, Mr. Miller was not subjected to any adverse

action or termination as result of an investigation. Defendant instead recommended verbal

coaching. Plaintiff also contends that their investigations substantively differed, in that

Plaintiff’s was “thorough,” while Mr. Miller’s was limited in number of respects. In listing

the shortcomings of Mr. Miller’s investigation, Plaintiff presents evidence of forms not

completed and internal procedures not followed. 28 And while all of this may or may not be

true, Plaintiff fails to explain how this leads to an inference that her termination was

pretextual, as she does not allege any facts to indicate that she and Mr. Miller were similarly

situated. 29

        “Individuals are considered ‘similarly-situated’ when they deal with the same

supervisor, are subjected to the same standards governing performance evaluation and


28
  Pl. Elizabeth Davis’ Resp. in Opp’n to Def. Mercy’s Mot. for Summ. J. with Br. in
Supp. (Dkt. 34) at 8; see Susan McGinley’s Dep. Tr. (Dkt. 34, Ex. 4) at 144:11-12.
29
   A plaintiff wishing to show pretext with evidence that her employer treated her
differently from other workers bears the burden of showing that the employees were
similarly situated, otherwise the comparison is not legally relevant. See Watts v. City of
Norman, 270 F.3d 1288, 1293 (10th Cir. 2001); see also Salguero v. City of Clovis, 366
F.3d 1168, 1177 (10th Cir. 2004) (affirming district court’s decision granting summary
judgment and holding that allegations of disparate discipline were insufficient to show
pretext because courts “afford substantial latitude to employers in making discipline related
decisions,” and there were “significant differences in conduct” among employees).

                                              10
       Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 11 of 13




discipline, and have engaged in conduct of comparable seriousness.” 30 Here, the evidence

shows that Mr. Miller was Plaintiff’s supervisor and was a Kindred employee rather than

a Mercy employee, subject to a different set of corporate policies. He was also facing

allegations of materially different misconduct, and Plaintiff’s safety and performance-

related investigation and his sexual harassment investigation involved different rules

allegedly violated. Thus, despite making all inferences in Plaintiff’s favor, no factfinder

could reasonably view them as similarly-situated employees. This comparison therefore

fails to create a genuine issue of fact as to pretext.

       But some of Plaintiff’s other evidence, taken together, does establish a genuine

dispute of material fact as to pretext. For example, when Plaintiff was raising concerns

about the alleged sexual harassment by her supervisor, Plaintiff maintains that Defendant’s

COO purportedly began treating Plaintiff “very differently.” 31 The record suggests that

over the course of the next few weeks, the COO began to tell others, who were directly

involved in terminating Plaintiff, that she “doesn’t think [Plaintiff] is a good fit for [their]

facility.” 32 And then on August 27, 2018, Plaintiff asserts that the COO likewise told her




30
   E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790, 801 (10th Cir. 2007) (citations omitted); Juarez
v. Utah, 263 F. App’x 726, 738 (10th Cir. 2008).
31
  Pl. Elizabeth Davis’ Resp. in Opp’n to Def. Mercy’s Mot. for Summ. J. with Br. in Supp.
(Dkt. 34) at 9.
32
  August 17, 2018 emails between Kindred’s HR Director and Mercy’s HR Manager (Dkt.
36, Ex. 4) at 1; August 17, 2018 emails between Kindred’s HR Director and Mercy’s HR
Manager (Dkt. 34, Ex. 4).

                                               11
          Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 12 of 13




that she was not a good fit and moved her to the night shift. 33 The record indicates that at

that point, Plaintiff had worked at Mercy for a month, was still in her introductory period,

and had received no previous warnings. 34 Viewing the evidence in Plaintiff’s favor, a

reasonable jury could infer that the COO, who oversaw the subsequent investigations that

led to Plaintiff’s termination, may have formed a negative view toward Plaintiff because

of her complaints about harassment, and it was that negative view that led to her

termination, rather than any actual performance deficiencies.

         Defendant maintains that all corrective actions taken were solely for performance

reasons, but never explains how, for example, moving Plaintiff to the night shift was

corrective rather than punitive. Plaintiff argues that a reasonable inference of pretext can

be drawn from the immediate severity of corrective actions taken and the lack of training.

She cites an email thread in which Mercy’s HR Manager recommends a “coaching

conversation” with Plaintiff as a possible first step but this was not ultimately pursued. 35

Since Plaintiff was not coached as recommended but instead promptly moved to the night

shift only to then be terminated shortly thereafter, a jury could reasonably infer Defendant’s

proffered reasons as pretext.




33
  Pl. Elizabeth Davis’ Resp. in Opp’n to Def. Mercy’s Mot. for Summ. J. with Br. in
Supp. (Dkt. 34) at 9.
34
     See Pl. Elizabeth Davis’ Employee File (Dkt. 34, Ex. 1) at 4.
35
  See August 17, 2018 emails between Kindred’s HR Director and Mercy’s HR Manager
(Dkt. 34, Ex. 4).

                                              12
       Case 5:19-cv-00561-PRW Document 78 Filed 07/29/21 Page 13 of 13




       This point is enhanced by the fact that on October 17th, 2018—one day after

Plaintiff filed a charge of discrimination with the EEOC—Plaintiff received a written

warning for complaints from patients that occurred nearly a month beforehand, on

September 25th and 27th, 2018. As result, Plaintiff was placed on administrative leave. A

jury could infer that the substantial delay from the patient complaints, and the suspension

the day after Plaintiff filed her EEOC charge, indicate that Plaintiff’s termination was for

reasons other than those given by her employer.

       Thus, when viewing all facts and inferences in the light most favorable to Plaintiff,

the Court finds that Plaintiff presented enough evidence to establish a genuine dispute of

material fact as to pretext. Accordingly, summary judgment is denied.

                                       Conclusion

       For the foregoing reasons, the Court DENIES Defendant’s Motion for Summary

Judgment (Dkt. 28).

       IT IS SO ORDERED this 29th day of July 2021.




                                            13
